DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 21, 2021 has been entered.

Status of the Claims
By amendment filed May 21, 2021 claims 1, 2 and 4 have been amended, claims 26-28 have been cancelled and claims 29 through 50 are new. Claims 1 through 7, 9 and 29 through 50 are currently pending.

Claim Rejections - 35 USC § 112



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-7, 9 and 29-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 29 and 39 require applying energy to the precursor to volatilize/remove the ligand. However, Paragraph 0040 of the specification of the present application as originally filed only discloses that the ligands are evaporated by heating which is narrower in scope than the limitation of applying energy. Therefore, claims 1-7, 9 and 29-50 fail to comply with the written description requirement because the scope of the claims is broader than what is supported by the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.









Claims 1, 4, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki et al (U.S. Patent # 7,718,228) in view of Wagner (U.S. Patent # 7,786,011) and Kamath et al (U.S. Patent # 8,426,905) and Bulsara et al (U.S. Patent # 9,153,591).
	In the case of claims 1 and 9, Matsuki teaches a method for depositing a conductive metallic film on a substrate (Abstract and Column 8 Lines 53-59). The method of Matsuki comprised providing a substrate containing topography in the form of a substrate with an even or uneven surface followed by providing and depositing a liquid metallic precursor in the form of a silicon-cobalt film forming composition (Column 8 Lines 30-46) wherein the deposition was conducted by spin coating, dip coating, roll coating, spray coating, inkjet printing and curtain coating (Column 8 Lines 47-51). The precursor/forming composition comprised a metal compound in the form of a cobalt compound wherein the metal was in a zerovalent state since it 
	Matsuki teaches that the heat treatment removed/volatilized the solvent and ligands thereby leaving only Cobalt and silicon in the formed film (Column 10 Line 19 through Column 11 Line55, Examples 1-6).
	Furthermore, Matsuki teaches that the precursor was subjected to heat treatment/annealing and/or light treatment wherein energy/light in the visible, infrared or ultraviolet range or heated gas was applied to the deposited precursor. The annealing/heat treatment of Matsuki comprised heating the precursor in a reducing atmosphere of hydrogen mixed with argon or nitrogen at a temperature of 100 ℃ or more for 30 seconds to 120 minutes. (Column 9 Lines 28-58)
	The temperature and duration ranges of Matsuki overlapped with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	Matsuki does not specifically teach that the reducing gas/hydrogen was flowed at a rate of or above 100 sccm. However, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”

	Though Matsuki teaches that the precursor/composition comprised a ligand in the form of cyclohexadiene (Column 4 Lines 19-27), which cyclic diene as required by the claims, Matsuki does not specifically teach that the ligands were neutral stabilizing ligands. However, as was discussed previously, Matsuki was directed toward forming a cobalt comprising metal film and further teaches that the film were formed for semiconductor devices (Column 1 Lines 10-17).
	Wagner teaches a process for forming a metallic film in semiconductor devices (Abstract) wherein the precursor used to form the metallic film comprised cobalt (Column 2 Lines 57-62) and natural ligands such as carbon monoxide (CO), dinitrogen and ethylene (Column 5 Lines 9-20). Wagner teaches that the neutral ligands prevent oxidation of the metal during film formation (Column 9 Lines 10-29).
	Based on the teachings of Wagner, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have included at least one neutral stabilizing ligand such as carbon monoxide, dinitrogen and ethylene in the precursor/forming composition of Matsuki in order to prevent oxidation of the metal/cobalt-silicon during film formation.
	Matsuki does not teach that the precursor/forming composition had a viscosity at ambient temperature between 0.5 cP and 20 cP. However, as was discussed previously, the composition of Matsuki was applied by spin coating.

	Based on the teachings of Kamath, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have had the viscosity of the precursor/forming composition of Matsuki be in the range of 2 to 15 cP because this was a known viscosity in the art for precursor deposited by spin coating during the formation of metal films and therefore one of ordinary skill would have had a reasonable expectation of success in the combination.
	Though Matsuki taught having provided a substrate with a topography Matsuki does not teach that the topography comprised at least one patterned recess and that the liquid metallic precursor was applied into the recess. Matsuki does teach that the deposited conductive film was used in semiconductor devices including MOS-type semiconductor devise and electronics (Column 1 Lines 10-17 and Column 10 Lines 12-14).
	Bulsara teaches a MOS-type semiconductor device (Abstract and Column 5 Lines 23-32) having a recess/trench in which a conductive material comprising silicon was deposited into (Column 5 Line 66 through Column 6 Line 28).
	Based on the teachings of Bulsara, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have provided a substrate comprising recess in the method of Matsuki and deposited the silicon-cobalt conductive film in that recess because this was a known process in the art for forming MOS-type semiconductor devise.

	As for claims 6 and 7, Matsuki teaches having applied to the precursor to a surface which was hydrophilic (Column 8 Line 63 through Column 9 Line 27), which means that the precursor was applied to a surface having a contact angle of less than 90 degree, which overlapped with the required contact ranges of less than 90 degree and 45 degree. Furthermore, as was discussed previously, it would have been obvious for the precursor of Matsuki to have a viscosity of 0.5 to 20 cP, which overlapped with the required range 1 to 10 cP. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP. 
	As for claims 26-28, as was discussed previously, it would have been obvious to have deposited the conductive film of Matsuki into a trench as taught by Bulsara and Bulsara teaches that the trench had an aspect ratio of 40:1 (Column 5 Line 66 through Column 6 Line 5).

Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki et al in view of Wagner and Kamath et al and Bulsara et al as applied to claim 1 above, and further in view of Ren et al (U.S. Patent Publication No. 2017/0162511).
	The teachings of Matsuki in view of Wagner and Kamath and Bulsara as they apply to claim 1 have been discussed previously and are incorporated herein.
	Matsuki does not specifically teach any of the metal compounds required by claims 2, 3 and 5. However, Matsuki teaches that suitable carbon precursors included dicobalt hexacarbonyls (Column 3 Lines 64-67 and Column 4 Lines 19-28).

	Based on the teachings of Ren, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used CCTBA as the metal precursor of Matsuki in view of Wagner and Kamath and Bulsara because CCTBA was a known precursor in the art for forming a cobalt containing metal film and therefore one of ordinary skill would have had a reasonable expectation of success in the substitution.
	Furthermore, for the rejection of claim 5, as was discussed previously in the rejection of claim 4, Matsuki teaches that the solvent was tetrahydrofuran, octane or toluene.

Claims 29, 33, 35-39, 43 and 45-50 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki et al in view of Wagner.
	In the case of claims 29, 33, 35-39, 43 and 45-50 are rejected for the same reasons discussed previously in the rejection of claims 1, 4, 6 and 9.

Claims 30-32 and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki et al in view of Wagner as applied to claims 29 and 39 above, and further in view of Ren et al.
	The teachings of Matsuki in view of Wagner as they apply to claims 29 and 39 have been discussed previously and are incorporated herein.
.

Claims 34 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki et al in view of Wagner as applied to claims 29 and 39 above, and further in view of Kamath et al.
	The teachings of Matsuki in view of Wagner as they apply to claims 29 and 39 have been discussed previously and are incorporated herein.
	In the case of claims 34 and 44, they are rejected for the same reasons discussed previously in the rejection of claim 7.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McCullough (U.S. Patent Publication No. 2013/0156971) teaches a process of forming a metallic conductive film by depositing an ink comprising a metal complex having at least two neutral ligands and a solvent, heating or irradiating the deposited ink to volatilize the solvent and ligands thereby forming a metal film.

Response to Arguments
Applicant's arguments filed May 21, 2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s argument that none of the references teach or suggest removing/volatilizing the ligands is not persuasive because this was taught by Matsuki. As was discussed previously, Matsuki clearly teaches that the solvent and ligands are removed because after heat treatment only cobalt and silicon are detected in the formed film. Applicant’s characterization of Matsuki is incorrect because nowhere in Matsuki is there a teaching or suggestion that the heat treatment polymerizes the deposited composition.

Conclusion
	Claims 1 through 7, 9 and 29 through 50 have been rejected. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712